DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a sensing ECG signal of a patient, generate a first ECG template based on a first ECG signal of the patient received during a first baselining operation, wherein generating the first ECG template comprises storing the first ECG signal and determining a plurality of first filter parameters using the first ECG signal, generate a second ECG template based on a second ECG signal of the patient recorded after the administration of the therapeutic shock and received during the second baselining operation, wherein generating the second ECG template comprises storing the second ECG signal and determining a plurality of second filter parameters using the second ECG signal, has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Concerning claim 17, a medical device comprising at least one electrode to sense an electrocardiogram (ECG) signal of a patient, determine whether the patient is experiencing a cardiac event based on a real time ECG signal of the patient and the identified one of the first ECG template and the second ECG template has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792